Citation Nr: 0533103	
Decision Date: 12/07/05    Archive Date: 12/21/05

DOCKET NO.  01-05 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

 Entitlement to service connection for cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active service from October 1953 to October 
1964.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2001 decision by the Manila, the Republic 
of the Philippines, Regional Office (RO) of VA, which 
determined that new and material evidence had not been 
received to reopen the claim of entitlement to recognition of 
the appellant as the surviving spouse of the veteran for the 
purposes of VA death benefits.  The appellant perfected her 
appeal as to that issue.  

In an April 2001 rating decision, the RO also denied 
entitlement to service connection for the cause of the 
veteran's death. The appellant has perfected her appeal as to 
this issue.

The Board remanded this case in March 2004 for additional 
development.  In a March 2005 Administrative Decision, the VA 
determined that the appellant may be recognized as the 
veteran's surviving spouse for purposes of Dependency and 
Indemnity Compensation (DIC) VA benefits, but was not 
recognized as the veteran's surviving spouse for purposes of 
VA death pension.  In effect, the VA reopened the appellant's 
claim and granted in part and denied in part.  Thus, the 
issue as to recognition on the issue of DIC is no longer 
before the Board.  The appellant has not filed a notice of 
disagreement specifically disagreeing with the denial of 
recognition as the veteran's surviving spouse for VA pension 
purposes.  The appellant has until March 2006 to do so.

However, as the VA determined that the appellant is 
recognized as surviving spouse for purposes of VA DIC 
benefits, the Board may proceed with adjudication of the 
issue of entitlement to service connection for cause of the 
veteran's death.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In letter received at the RO in September 2001, Carlos P. 
Bustamante, stated that he treated the veteran and the 
veteran was confined in Mother & Child Hospital at the time 
of his death.  It does not appear that the RO attempted to 
obtain these records.  

Furthermore, the private medical records from Carlos P. 
Bustamante indicate that the veteran was an alcoholic.  In 
several statements of record, the appellant reported that the 
veteran drank alcohol and was drunk often.  

Thus, to ensure that VA has met its duty to assist the 
appellant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO/AMC for the following development:

1.  After obtaining the appropriate 
authorization, the RO/AMC should contact 
Mother & Child Hospital in the 
Philippines and request copies of the 
veteran's hospitalization records from 
January to June 1991.  These records 
should be associated with the record.  
If the records are not available, the 
hospital should prepare a letter so 
stating and the appellant should be 
informed of such.

2.  After completion of #1, the AMC/RO 
should obtain a medical opinion as to 
the likely cause of the veteran's death.  
The physician should review the entire 
claims file, including the veteran's 
death certificate and any and all 
private medical records, as well as take 
note of the veteran's radiation exposure 
during service.  The physician should 
provide an opinion as to the etiology of 
the veteran's hepatic carcinoma, noted 
on the death certificate, on the basis 
of sound medical principles.  

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, the RO/AMC 
should re-adjudicate the appellant's 
claim.  If any benefit sought on appeal 
remains denied, the appellant should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must notify the 
appellant of all relevant actions taken 
on her claim for benefits, and summarize 
the evidence and discussion of all 
pertinent regulations.  An appropriate 
period of time should be allowed for 
response.  The issues of service 
connection for the cause of the 
veteran's death and entitlement to death 
pension are deferred pending the outcome 
of the issue on appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

